Title: From Thomas Jefferson to John Taylor, 1 August 1807
From: Jefferson, Thomas
To: Taylor, John


                        
                            Dear Sir
                            
                            Washington Aug. 1. 07.
                        
                        I recieved two days ago your letter recommendatory of mr Woodford. I knew his father well and can readily
                            believe that his merits are descended on the son, and especially after what you say of him. if we could always have as
                            good grounds to go upon it would greatly relieve the terrible business of nominations. but lest you should not have
                            attended to it, I have taken up my pen in the moment of setting out for Monticello, to remind you that whether we recieve
                            militia or volunteers from the states, the appointment of officers will be with them. there therefore should be mr
                            Woodford’s application. should we have war with England, regular troops will be necessary; & tho’ in the first moments
                            of the outrage on the Chesapeake I did not suppose it was by authority from their government, I now more & more suspect
                            it, & of course that they will not give the reparation for the past & security for the future which alone may prevent
                            war. the new depredations committing on us, with this attack on the Chesapeake & their calling on Portugal to declare on
                            the one side or the other, if true, prove they have coolly calculated it will be to their benefit to have every thing on
                            the ocean fair prize, and to support their navy by plundering all mankind. this is the doctrine of ‘war in disguise,’ and
                            I expect they are going to adopt it. it is really mortifying that we should be forced to wish success to Bonaparte, and to
                            look to his victories as our salvation. we expect the return of the Revenge the 2d. week in Nov. with their answer, or no
                            answer, which will enable Congress to take their course. in the mean time we will have every thing as ready as possible
                            for any course they may prefer. I salute with friendship & respect.
                        
                            Th: Jefferson
                            
                        
                    